UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                         _______________________

                              No. 99-31390
                         _______________________


NORTH WEST GEOMATICS CANADA, INC,

                                                    Plaintiff-Appellant,

                                  versus

ENGLAND JET CENTER, INC.,

                                                     Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                     Civil Docket #1:98-CV-842
_________________________________________________________________
                          November 8, 2000

Before GOODWIN*, GARWOOD, and JONES, Circuit Judges.

PER CURIAM:*

           The court has carefully considered this appeal in light

of the briefs, record excerpts, arguments and pertinent portions of

the record.

           Having done so, we find no clear error in the district

court’s holding that appellant failed to prove lost profits in

accord   with   the    test   applicable   in   Louisiana.   There   was

     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
insufficient    evidence   to   support   findings   that   the   leased

aircraft’s lease would have been extended from April 9 through July

8; that another aircraft would have been sent to Venezuela to

perform the PITSA II contract; or that any other specific profit

opportunities were foregone after the loss of the leased aircraft.

We therefore do not reach the court’s findings concerning the

amount of lost profits.    Additionally, the district court did not

abuse its discretion by refusing to allow appellant to amend its

complaint and assert a vicarious punitive damage claim, which is

both fact intensive and novel in Louisiana, only a few days before

trial.

            For these reasons, the judgment of the district court is

AFFIRMED.




                                   2